UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                              )
EUGENE ISAAC, JR., a minor,                   )
by his mother and next friend,                )
Dorothy Jones                                 )
                                              )
                        Plaintiffs,           )
                                              )
v.                                            )            Case No. 00-cv-122 (RCL)
                                              )
DISTRICT OF COLUMBIA                          )
                                              )
                       Defendant.             )




        For the reasons set forth in the Memorandum Opinion issued this date in Keith Allen, et

al. v. District of Columbia, No. 00-cv-591, it is hereby

        ORDERED that Defendant shall pay Plaintiffs, within 30 days of the date of this Order,

$9,050.07, an amount which represents the remaining interest owed to Plaintiffs on the capped

attorney's fees and costs in this case.

        SO ORDERED.


Date:
                                                     ROYCE C. LAMBERTH
                                                     UNITED STATES DISTRICT JUDGE